Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into effective
as of October 1, 2018 (the “Effective Date”) by and between Navidea
Biopharmaceuticals, Inc., a Delaware corporation (the “Company” or “Navidea”)
and Jed A Latkin (the “Executive”). The Company and Executive are hereinafter
sometimes collectively referred to as the “Parties.”

 

WHEREAS, the Company has offered to continue to employ Executive as its CEO, COO
and CFO, and the Executive desires to accept such continued employment; and

 

WHEREAS, the Parties wish to establish terms, covenants, and conditions for the
Executive’s continued employment with the Company through this Employment
Agreement (this “Agreement").

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
Parties agree as follows:

 

1. Duties.  From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Executive and the
Executive agrees to be employed by the Company, as the Company’s CEO, COO and
CFO and in such additional executive level position or positions as shall be
assigned to him by the Company’s Board of Directors (the “Board”). While serving
in such executive level position or positions, the Executive shall report to, be
responsible to, and shall take direction from the Board. The Executive shall, if
requested, also serve as a member of Board or as an officer or director of any
affiliate of the Company for no additional compensation. During the Term (as
defined in Section 2 below), the Executive agrees to devote substantially all of
his working time to the position he holds with the Company and to faithfully,
industriously, and to the best of his ability, experience and talent, perform
the duties that are assigned to him. The Executive shall also observe and abide
by the reasonable corporate policies and decisions of the Company in all
business matters.       The Executive represents and warrants to the Company
that Exhibit A attached hereto sets forth a true and complete list of (a) all
offices, directorships and other positions held by the Executive in corporations
and firms other than the Company and its subsidiaries, and (b) any investment or
ownership interest in any corporation or firm other than the Company
beneficially owned by the Executive (excluding investments in life insurance
policies, bank deposits, publicly traded securities that are less than five
percent (5%) of their class and real estate). The Executive will promptly notify
the Board of any additional positions undertaken or investments made by the
Executive during the Term if they are of a type which, if they had existed on
the date hereof, should have been listed on Exhibit A hereto. As long as the
Executive’s other positions or investments in other firms do not create a
conflict of interest, violate the Executive’s obligations under Section 6 below
or cause the Executive to neglect his duties hereunder, such activities and
positions shall not be deemed to be a breach of this Agreement.    

2.

Term of this Agreement. Subject to Section 4 hereof, the Company shall continue
to employ Executive, and Executive accepts continued employment with the
Company, upon the terms and subject to the conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending on the
second anniversary of the Effective Date, unless terminated earlier pursuant to
the provisions of this Agreement (the “Term”). The Term shall be automatically
renewed for successive one-year periods on the terms and subject to the
conditions of this Agreement commencing on the first anniversary of the
Effective Date, and on each anniversary date thereafter, unless terminated
earlier pursuant to the provisions of this Agreement or unless either the
Company or the Executive gives the other party written notice, at least 90
calendar days prior to the end of such initial or extended Term, of its or his
intention not to renew this Agreement or the employment of Executive. For
purposes of this Agreement, any reference to the “Term” of this Agreement shall
include the original term and any extension thereof.

 

 

--------------------------------------------------------------------------------

 

 

3. Compensation. During the Term, the Company shall pay, and the Executive
agrees to accept as full consideration for the services to be rendered by the
Executive hereunder, compensation consisting of the following:

     

 

A.

Salary. The Company shall pay the Executive a salary of $475,000 per year (the
“Base Salary”) payable in regular installments in accordance with the Company’s
normal payroll practices, which the Parties agree shall fully satisfy any merit
adjustment otherwise due to the Executive for the 2018 calendar year. During the
Term, the Base Salary shall be reviewed by the Board at such time as the
salaries of other senior executives of the Company are reviewed generally. The
Base Salary shall not be reduced other than in connection with an
across-the-board salary reduction which applies in a comparable manner to other
senior executives of the Company. If so increased or reduced, then such adjusted
salary will thereafter be the Base Salary for all purposes under this Agreement.

        B. Bonus. For each complete calendar year of the Term, the Executive
shall have the opportunity to earn an annual bonus (the “Annual Bonus”) of up to
75% of Base Salary, as in effect at the beginning of the applicable calendar
year during the Term, based on achievement of annual target performance goals
established by the Committee; provided, however, in the event the market
capitalization of the Company at the end of any calendar year during the Term is
at least $250,000,000, then the Committee may at its sole discretion increase
the Annual Bonus opportunity. The Committee will, on an annual basis, review the
performance of the Company and of the Executive in relation to the target
performance goals and will pay such Annual Bonus, as it deems appropriate, in
its discretion, to the Executive based upon such review. Any bonus earned in any
calendar year will be paid on or before March 15th of the year following the
year such bonus is earned. In order to be eligible to receive an Annual Bonus,
the Executive must be employed by the Company on the last day of the applicable
calendar year with respect to which the Annual Bonus is to be paid.         C.
Benefits. During the Term, the Executive will receive such employee benefits as
are generally available to all executives and officers of the Company.        
D. Vacation. The Executive shall be entitled to twenty-five (25) days of
vacation during each calendar year (prorated for partial years) during the Term,
in accordance with the Company's vacation policies, as in effect from time to
time.         E. Expenses. The Company shall reimburse the Executive for all
reasonable out-of-pocket expenses incurred by him in the performance of his
duties hereunder, including expenses for travel, entertainment and similar
items, promptly after the presentation by the Executive, from time-to-time, of
an itemized account of such expenses.         F. Clawback Policy. The Executive
acknowledges that, notwithstanding any provision of this Agreement to the
contrary, any incentive compensation or performance-based compensation paid or
payable to the Executive hereunder shall be subject to repayment or recoupment
obligations arising under applicable law or the Company’s clawback policy as in
effect from time to time.         G. Stock Options. The Board agrees to grant,
no later than December 31, 2018, the Executive a stock option covering a number
of shares of the Company’s common stock, and otherwise upon the terms and
conditions, in each case as determined by the Board in its sole discretion.

 

-2-

--------------------------------------------------------------------------------

 

 

4. Termination.

 

  A. For Cause. The Company may terminate the employment of the Executive prior
to the end of the Term “for cause.” Termination “for cause” shall be defined as
a termination by the Company of the employment of the Executive occasioned by:

 

 

i.

the failure by the Executive to cure a willful breach of a material duty imposed
on the Executive under this Agreement or any other written agreement between
Executive and the Company within 15 days after written notice thereof by the
Company;

 

ii.

the continuation by the Executive after written notice by the Company of a
willful and continued neglect of a duty imposed on the Executive under this
Agreement;

 

iii.

acts by Executive of fraud, embezzlement, theft or other material dishonesty
directed against Navidea;

 

iv.

the Executive is formally charged with a felony (other than a traffic offense),
or a crime involving moral turpitude, that in the reasonable good faith judgment
of the Board, results in material damage to the Company or its reputation, or
would materially interfere with the performance of Executive’s obligations under
this Agreement;

 

v.

any condition which either results from the Executive’s substantial dependence,
as reasonably determined in good faith by the Board, on alcohol, or on any
narcotic drug or other controlled or illegal substance; or

 

vi.

neglect or dereliction of duties by the Executive or failure to rectify specific
performance deficiencies identified by the Company in writing in a performance
review within sixty (60) days.

 

    In the event of termination by the Company “for cause,” all salary, benefits
and other payments shall cease at the time of termination, and the Company shall
have no further obligations to the Executive.         B. Resignation. If the
Executive resigns for any reason (other than Good Reason (as defined in
paragraph G of this Section 4 below)), all salary, benefits and other payments
(except as otherwise provided in paragraph G of this Section 4) shall cease at
the time such resignation becomes effective. At the time of any such
resignation, the Company shall pay the Executive the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid Base
Salary through the date of such termination. The Company shall promptly
reimburse the Executive for the amount of any expenses incurred prior to such
termination by the Executive as required under paragraph E of Section 3 above.  
      C. Disability, Death. The Company may terminate the employment of the
Executive prior to the end of the Term if the Executive has been unable to
perform his duties hereunder or a similar job for a continuous period of six (6)
months due to a physical or mental condition that, in the opinion of a licensed
physician, will be of indefinite duration or is without a reasonable probability
of recovery for a period of at least six (6) months. The Executive agrees to
submit to an examination by a licensed physician of his choice in order to
obtain such opinion, at the request of the Company, made after the Executive has
been absent from his place of employment for at least six (6) months. The
Company shall pay for any requested examination. However, this provision does
not abrogate either the Company’s or the Executive’s rights and obligations
pursuant to the Family and Medical Leave Act of 1993, and a termination of
employment under this paragraph C shall not be deemed to be a termination “for
cause.”           If during the Term, the Executive dies or the Executive’s
employment is terminated because of the Executive’s disability, all salary,
benefits and other payments shall cease at the time of death or termination due
to disability, provided, however, that the Company shall pay such other amounts
or provide such other benefits required to be paid or provided to the Executive
or the Executive's estate under any plan, program, policy, practice, contract,
or arrangement in which the Executive or the Executive's estate is eligible to
receive such payments or benefits from the Company, for the longer of twelve
(12) months after such death or termination or the full unexpired Term on the
same terms and conditions (including cost) as were applicable before such death
or termination. In addition, for the first six (6) months of any disability, as
defined under Section 409A of the Internal Revenue Code of 1986, as amended, and
any guidance thereunder, that results in the Executive being unable to perform
any gainful activity, the Company shall pay to the Executive the difference, if
any, between any cash benefits received by the Executive from a
Company-sponsored disability insurance policy and the Executive’s salary
hereunder in accordance with paragraph A of Section 3 above. At the time of any
such termination, the Company shall pay the Executive or Executive’s estate, the
value of any accrued but unused vacation time, and the amount of all accrued but
previously unpaid Base Salary through the date of such termination. The Company
shall promptly reimburse the Executive or Executive’s estate for the amount of
any expenses incurred prior to such termination by the Executive as required
under paragraph E of Section 3 above.

 

-3-

--------------------------------------------------------------------------------

 

 

    Notwithstanding the foregoing, if the Company reasonably determines that any
of the benefits described in this paragraph C may not be exempt from federal
income tax, then for a period of six (6) months after the date of the
Executive’s termination, the Executive shall pay to the Company an amount equal
to the stated taxable cost of such coverages. After the expiration of the
six-month period, the Executive or Executive’s estate shall receive from the
Company a reimbursement of the amounts paid by the Executive.         D.
Termination Without Cause or by Executive for Good Reason.  A termination
“without cause” is a termination of the employment of the Executive by the
Company that is not “for cause” and not occasioned by the resignation, death or
disability of the Executive. If the Executive’s employment is terminated by the
Company without cause or by the Executive for Good Reason (whether before the
end of the Term or, if the Executive is employed by the Company under paragraph
E of this Section 4, after the Term), the Company shall, at the time of such
termination, pay to the Executive the severance payment provided in paragraph F
of this Section 4 together with the value of any accrued but unused vacation
time and the amount of all accrued but previously unpaid Base Salary through the
date of such termination. Furthermore all share options shall vest immediately
and the Executive shall have the right for six months (6) post the termination
date to exercise such share options (but not beyond the original 10-year term).
The Company shall promptly reimburse the Executive for the amount of any
expenses incurred prior to such termination by the Executive as required under
paragraph E of Section 3.           If the Company terminates the employment of
the Executive because it has ceased to do business or substantially completed
the liquidation of its assets or because it has relocated to another city and
the Executive has decided not to relocate also, such termination of employment
shall be deemed to be without cause.         E. End of the Term of this
Agreement.  Except as otherwise provided in paragraphs F and G of this Section 4
below, the Company may terminate the employment of the Executive at the end of
the Term without any liability on the part of the Company to the Executive,
provided that if the Executive continues to be an employee of the Company after
the Term ends, his employment shall be governed by the terms and conditions of
this Agreement, but he shall be an employee at will and his employment may be
terminated at any time by either the Company or the Executive without notice and
for any reason not prohibited by law or no reason at all. If the Company
terminates the employment of the Executive at the end of the Term, the Company
shall, at the time of such termination, pay to the Executive the value of any
accrued but unused vacation time and the amount of all accrued but previously
unpaid base salary through the date of such termination. The Company shall
promptly reimburse the Executive for the amount of any reasonable expenses
incurred prior to such termination by the Executive as required under paragraph
E of Section 3 above.         F. Severance.  If the employment of the Executive
is terminated by the Company not for cause as defined in Section 4(A), except as
per the right to not renew the contract at the end of term, or by the Executive
for Good Reason (whether before the end of the Term or, if the Executive is
employed by the Company under paragraph E of this Section 4 above, after the
Term has ended), then, subject to Executive’s execution and non-revocation of a
general release in favor of the Company, its affiliates and their current and
former officers, directors and employees, in form reasonably satisfactory to the
Company (the “Release”), the Executive shall be paid, as severance, (i)
continued Base Salary, as in effect at the time of such termination, during the
Severance Period; and (ii) the unpaid bonus, if any for the year in which the
termination occurs, prorated to the date of the Executive’s termination of
employment, to be paid at a time the Company pays bonuses to other senior
executives of the Company. In addition, following termination all unvested stock
options shall vest immediately and remain exercisable for the Severance Period
(but not beyond the original 10-year term) . For purposes of this Agreement,
“Severance Period” means the period of time commencing immediately after
Executive’s separation of service from the Company through the date that is
twelve (12) months following such separation date, plus an additional two (2)
months for every fully completed year of Executive’s service to the Company.

 

-4-

--------------------------------------------------------------------------------

 

 

  G. Change of Control Severance. In addition to the rights of the Executive
under the Company’s employee benefit plans (paragraph C of Section 3 above) but
in lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) during the Term
and within six (6) months thereafter the employment of the Executive is
concurrently or subsequently terminated (i) by the Company without cause, (ii)
by the expiration of the Term, or (iii) by the resignation of the Executive
because he has reasonably determined in good faith that his titles, authorities,
responsibilities as CEO, salary (except as permitted under paragraph A of
Section 3 above), bonus opportunities or benefits have been materially
diminished, that a material adverse change in his working conditions as CEO has
occurred, or the Company has breached this Agreement (clause (iii) of the first
paragraph of this Section 4(G) shall mean “Good Reason”); provided that the
reduction or change of the Executive’s title, authorities, responsibilities or
working conditions related to removal of the Executive as COO, CFO or both shall
not constitute Good Reason, the Company shall pay the Executive, as a severance
payment, at the time of such termination, and subject to the Executive signing a
Release, (A) continued Base Salary, as in effect at the time of such
termination, during the Severance Period as if the Executive had not been
terminated and remained an employee of the Company through the expiration of
such period, (B) a bonus equal to one (1) year of Base Salary (as in effect on
the date of termination) plus an additional two months of Base Salary for every
fully completed year of Executive’s service to the Company payable in equal
bi-monthly installments during the Severance Period, and one (1) year of Bonus
(as maximum allowable in effect on the date of termination) plus an additional
two months of prorated bonus for every fully completed year of Executive’s
service to the Company payable in equal bi-monthly installments during the
Severance Period, (C) without duplication to (B), the unpaid bonus, if any, for
the year in which the termination occurs, prorated to the date of termination of
Executive’s employment, to be paid at the time the Company pays bonuses to other
senior executives of the Company and (D) the remaining unvested stock options
shall vest immediately. The Company shall promptly reimburse the Executive for
the amount of any expenses incurred prior to such termination of the Executive
as required under paragraph E of Section 3 above. Notwithstanding the foregoing,
before the Executive may resign pursuant to clause (iii) of this paragraph, the
Executive shall deliver to the Company a written notice of the Executive’s
intent to terminate his employment thereunder, and the Company shall have been
given a reasonable opportunity to cure any such act, omission or condition
within thirty (30) days after the Company’s receipt of such notice.          

For the purpose of this Agreement, a Change in Control of the Company has
occurred when: (a) any person (defined for the purposes of this paragraph G to
mean any person within the meaning of Section 13(d) of the Exchange Act), other
than Navidea, an employee benefit plan created by its Board of Directors for the
benefit of its employees, or a participant in a transaction approved by its
Board for the principal purpose of raising additional capital, either directly
or indirectly, or an Affiliate of such participant, acquires beneficial
ownership (determined under Rule 13d-3 of the regulations promulgated under
Section 13(d) of the Exchange Act) of securities issued by Navidea having thirty
percent (30%) or more of the voting power of all the voting securities issued by
Navidea in the election of directors at the next meeting of the holders of
voting securities to be held for such purpose; (b) a majority of the directors
elected at any meeting of the holders of voting securities of Navidea are
persons who were not nominated for such election by the Board or a duly
constituted committee of the Board having authority in such matters; (c) the
stockholders of Navidea approve a merger or consolidation of Navidea with
another person other than a merger or consolidation in which the holders of
Navidea’s voting securities issued and outstanding immediately before such
merger or consolidation continue to hold voting securities in the surviving or
resulting corporation (in the same relative proportions to each other as existed
before such event) comprising eighty percent (80%) or more of the voting power
for all purposes of the surviving or resulting corporation; or (d) the
stockholders of Navidea approve a transfer of substantially all of the assets of
Navidea to another person other than: (i) a transfer to a transferee, eighty
percent (80%) or more of the voting power of which is owned or controlled by
Navidea or by the holders of Navidea’s voting securities issued and outstanding
immediately before such transfer in the same relative proportions to each other
as existed before such event, or (ii) a transfer following which Navidea
continues the operation of one or more lines of business that were operated by
Navidea prior to the transfer, and a class of Navidea’s common stock remains
registered under Section 12 of the Exchange Act. The Parties agree that for the
purpose of determining the time when a Change of Control has occurred that if
any transaction results from a definite proposal that was made before the end of
the Term but which continued until after the end of the Term and such
transaction is consummated after the end of the Term, such transaction shall be
deemed to have occurred when the definite proposal was made for the purposes of
the first sentence of this paragraph G of Section 4. Notwithstanding the
foregoing, before the Executive may resign pursuant to clause (iii) of the first
paragraph of this Section 4(G), the Executive shall deliver to the Company a
written notice of the Executive’s intent to terminate his employment thereunder,
and the Company shall have been given a reasonable opportunity to cure any such
act, omission or condition within thirty (30) days after the Company’s receipt
of such notice.

 

-5-

--------------------------------------------------------------------------------

 

 

  H. Benefit and Stock Plans. In the event that a benefit plan, equity plan or
award agreement which covers the Executive has specific provisions concerning
termination of employment, or the death or disability of an employee (e.g., life
insurance or disability insurance), then such benefit plan, equity plan or award
agreement shall control the disposition of the benefits or awards thereunder.  
      I. Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (and any committee thereof) of the Company or any of its affiliates.  
      J. Cooperation. The Parties agree that certain matters in which the
Executive will be involved during the Term may necessitate the Executive's
cooperation following termination of his employment. Accordingly, following the
termination of the Executive's employment for any reason, to the extent
reasonably requested by the Board, the Executive shall cooperate with the
Company in connection with matters arising out of the Executive's service to the
Company; provided that, the Company shall make reasonable efforts to minimize
disruption of the Executive's other activities. The Company shall reimburse the
Executive for reasonable expenses incurred in connection with such cooperation
and, to the extent that the Executive is required to spend substantial time on
such matters, the Company shall compensate the Executive at an hourly rate based
on the Executive's Base Salary on the date of termination.       5. Proprietary
Information Agreement. Executive has executed a Proprietary Information
Agreement as a condition of employment with the Company. The Proprietary
Information Agreement shall not be limited by this Agreement in any manner, and
the Executive shall act in accordance with the provisions of the Proprietary
Information Agreement at all times during the Term. Nothing contained in this
Agreement or the Proprietary Information Agreement limits the Executive’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission (a “Government Agency”). In addition, nothing
in this Agreement or the Proprietary Information Agreement or any other Company
agreement, policy, practice, procedure, directive or instruction shall prohibit
the Executive from reporting possible violations of federal, state or local laws
or regulations to any Government Agency or making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. The Executive does not need prior authorization of any kind to make
any such reports or disclosures and the Executive is not required to notify the
Company that the Executive has made such reports or disclosures. Nothing in this
this Agreement or the Proprietary Information Agreement limits any right the
Executive may have to receive a whistleblower award or bounty for information
provided to the Securities and Exchange Commission or other Government Agency.

 

-6-

--------------------------------------------------------------------------------

 

 

6. Non-Competition. Executive agrees that for so long as he is employed by the
Company under this Agreement and for one (1) year thereafter, the Executive will
not:         A. enter into the employ of or render any services to any person,
firm, or corporation, which is engaged, in any part, in a Competitive Business
(as defined below);         B. engage in any directly Competitive Business for
his own account;         C. become associated with or interested in through
retention or by employment any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor, or in any other relationship or capacity; or         D.
solicit, interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.         Nothing in this
Agreement shall preclude Executive from taking employment in the banking or
related financial services industries nor from investing his personal assets in
the securities or any Competitive Business if such securities are traded on a
national stock exchange or in the over-the-counter market and if such investment
does not result in his beneficially owning, at any time, more than one percent
(1%) of the publicly-traded equity securities of such Competitive Business.
“Competitive Business” for purposes of this Agreement shall mean any business or
enterprise:         a. which is engaged in the development, commercialization or
distribution of drugs and/or systems for use in detection, diagnosis or
treatment of cancer, inflammatory or immune-related diseases, including without
limitation the development, commercialization or distribution of
radiopharmaceuticals for such purposes, or         b. which reasonably could be
understood to be competitive in the relevant market with products and/or systems
described in clause a above, or         c. in which the Company engages in
during the Term pursuant to a determination of the Board and from which the
Company derives a material amount of revenue or in which the Company has made a
material capital investment.         The covenant set forth in this Section 6
shall terminate immediately upon the substantial completion of the liquidation
of assets of the Company or the termination of the employment of the Executive
by the Company without cause or at the end of the Term.     7. Arbitration. Any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Newark, New Jersey in accordance with
the non-union employment arbitration rules of the American Arbitration
Association (“AAA”) then in effect. If specific non-union employment dispute
rules are not in effect, then AAA commercial arbitration rules shall govern the
dispute. If the amount claimed exceeds $500,000, the arbitration shall be before
a panel of three arbitrators. Judgment may be entered on the arbitrator’s award
in any court having jurisdiction. The Company shall indemnify the Executive
against and hold him harmless from any attorney’s fees, court costs and other
expenses incurred by the Executive in connection with the preparation,
commencement, prosecution, defense, or enforcement of any arbitration, award,
confirmation or judgment in order to assert or defend any right or obtain any
payment under paragraph C of Section 4 above or under this sentence; without
regard to the success of the Executive or his attorney in any such arbitration
or proceeding.

 

-7-

--------------------------------------------------------------------------------

 

 

8. Attorneys’ Fees and Expenses. Except as otherwise provided in Section 7, in
the event that any action, suit, or other legal or equitable proceeding is
brought by either party to enforce the provisions of this Agreement, or to
obtain money damages for the breach thereof, then the party which substantially
prevails in such action (whether by judgment or settlement) shall be entitled to
recover from the other party all reasonable expenses of such litigation
(including any appeals), including, but not limited to, reasonable attorneys'
fees and disbursements.     9. Governing Law. The Agreement shall be governed by
and construed in accordance with the laws of the State of Ohio without regard to
its conflicts of laws principles.     10. Jurisdiction; Service of Process.
Except as otherwise provided in Section 7, any action or proceeding arising out
of or relating to this Agreement shall be brought exclusively in the state or
federal courts located in New York, New York and each of the Parties irrevocably
submits to the jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
The Parties agree that either or both of them may file a copy of this Section
with any court as written evidence of the knowing, voluntary and bargained
agreement between the Parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any action or proceeding referred to in the
first sentence of this section may be served on any party anywhere in the world
    11. Waiver of Jury Trial. THE PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
DIRECTLY OR INDIRECTLY OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH THE
PERFORMANCE OR BREACH OF THIS AGREEMENT, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN THEM. The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court or other
tribunal (including, without limitation, contract claims, tort claims, breach of
duty claims, and all other common law and statutory claims). THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS,
OR MODIFICATIONS TO THIS AGREEMENT AND RELATED DOCUMENTS. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.     12. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of the Agreement, which shall remain in full force and
effect.     13. Compliance with Section 409A of the Internal Revenue Code. It is
intended that this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and any guidance thereunder (“Section 409A”). If, when
the Executive's employment with the Company terminates, the Executive is a
"specified employee" as defined in Section 409A(a)(1)(B)(i), and if any payments
under this Agreement, including payments under Section 4, will result in
additional tax or interest to the Executive under Section 409A(a)(1)(B)
("Section 409A Penalties"), then despite any provision of this Agreement to the
contrary, the Executive will not be entitled to payments until the earliest of
(a) the date that is at least six months after termination of the Executive's
employment for reasons other than the Executive's death, (b) the date of the
Executive's death, or (c) any earlier date that does not result in Section 409A
Penalties to the Executive. As soon as practicable after the end of the period
during which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a lump sum. Additionally, if
any provision of this Agreement would subject the Executive to Section 409A
Penalties, the Company will apply such provision in a manner consistent with
Section 409A during any period in which an arrangement is permitted to comply
operationally with Section 409A and before a formal amendment to this Agreement
is required. For purposes of this Agreement, any reference to the Executive's
termination of employment will mean that the Executive has incurred a
"separation from service" under Section 409A. No payments to be made under this
Agreement may be accelerated or deferred except as specifically permitted under
Section 409A. Any payments that qualify for the “short-term deferral” exception
or another exception under Section 409A of the Code shall be paid under the
applicable exception. Each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of Section 409A. To
the extent that any reimbursements provided under this Agreement constitute
deferred compensation subject to Section 409A, such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred. The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Executive’s right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit. Notwithstanding any
other provision of this Agreement to the contrary, but only to the extent
necessary to comply with Section 409A, if the period in which the Release
required by Section 4(F) or (G) of this Agreement must be provided and become
effective and irrevocable in accordance with its terms begins in one calendar
year and ends in a second calendar year, payment of any nonqualified deferred
compensation shall be made or commence on the later of (i) the first payroll
date of the second calendar year, or (ii) the first payroll date after the date
that the Release becomes effective and irrevocable in accordance with its terms

 

-8-

--------------------------------------------------------------------------------

 

 

14. Entire Agreement. This Agreement, together with the Proprietary Information
Agreement referenced above, constitutes the entire understanding between the
Parties with respect to the subject matter hereof, and supersedes all
negotiations, prior discussions, and preliminary agreements to this Agreement,
including the employment agreement between the Executive and the Company dated
as of April 1, 2017, which agreement the parties acknowledge is hereby
superseded, replaced in its entirety and considered null and void as of the
Effective Date. This Agreement may not be amended except in writing executed by
the Parties.       15. Effect on Successors of Interest. This Agreement shall
inure to the benefit of and be binding upon heirs, administrators, executors,
successors and assigns of each of the Parties. Notwithstanding the above, the
Executive recognizes and agrees that his obligation under this Agreement may not
be assigned without the consent of the Company. The Company, however, may assign
its rights and obligations under this Agreement.       16. Counterpart
Signatures. This Agreement may be signed in counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts together
shall constitute one and the same instrument. A fully signed copy, pdf or
facsimile copy of this Agreement shall be deemed an original.

 

[signature page follows]

 

-9-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC.

 

 

EXECUTIVE:

 

                         

 

 

 

 

 

By:

/s/ Michael Rice 

   

/s/ Jed A Latkin

 

 

 

 

 

 

 

Name:   Michael Rice

 

 

 Jed A Latkin

 

Title:     Chairman of the Board        

         

-10-